DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on March 4th, 2021 in response to the Final Office Action mailed on December 15th, 2020.  Per Applicant's response, only Claim 1 has been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1 & 3-6 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
separating portion” and “regulating portion” in claims 4-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the instant case, the corresponding structure described in the specification for the “separating portion” and “regulating portion” is a groove like structure.  Therefore, these limitations will be interpreted to cover a groove like structure, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,365,998 to Kech et al. in view of US 6,177,741 to Lutkenhaus et al.

    PNG
    media_image1.png
    650
    835
    media_image1.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figure 1 shown immediately above, Kech et al. (Kech) discloses:

(1)	An electric pump (1; Fig. 1) comprising: an impeller (4); a rotor (18) connected to the impeller; a housing (6) accommodating the rotor; divided iron cores (19; “stator sheet stack”) surrounding the housing at an exterior of the housing (Fig. 1); divided coil bobbins (formed by bobbin assembly 8; Fig. 2) respectively attached to the divided iron cores (Fig. 1); divided coils (17) respectively wound around the divided coil bobbins (“carries the stator windings”); and a bus unit (16a)……wherein the bus unit (16a) is surrounded by the divided iron cores, the divided coil bobbins, and the divided coils (clearly seen in Fig. 1; the Examiner is interpreting “surrounded by” herein as requiring at least a portion of the bus unit to be arranged radially inside of the cores, bobbins, and coils, as depicted in Applicant’s originally filed specification), the housing includes: a bottom wall portion (6b) directly or indirectly holding a shaft portion (5) in a standing manner (Fig. 1), and a cylindrical portion (6a) integrally formed with the bottom 

Although Kech discloses the majority of Applicant’s recited invention, he does not further disclose that his bus unit 16a includes bus bars, (Kech does not provide any structural details for his bus unit 16a).
However, use of a bus bar unit having bus bars to provide electrical connections to a plurality of stator coils is well known in the art of electric motors, as shown by Lutkenhaus et al. (Lutkenhaus).  In particular, Figure 1 of Lutkenhaus depicts another electric motor assembly used to drive a fluid pump (col. 1, line 7), wherein an improved wiring/connection design is desired to provide for simple and easy manufacture of the motor (col. 1, lines 35-55). In order to provide his simplified wiring assembly, Lutkenhaus discloses the use of a bus bar unit (8, 13, 19, 22; Figs. 2-3) including bus bars (13), wherein the bus bar unit is conductively connected to the divided coils (7) of the motor stator (3) (col. 3, lines 5-35).  Lutkenhaus discloses that the bus bar unit enables manufacturing of the electric motor more easily and inexpensively.  It is further noted that Lutkenhaus’ bus bar unit is fitted around the bottom wall portion of the can 2 (rather than against the end of it), thereby allowing for a shortening of the motor assembly (this is apparent from comparing Fig. 1 of Kech to Fig. 1 of Lutkenhaus).  Therefore, to one of ordinary skill desiring an electric pump having a motor assembly with simplified coil connections and a shorter axial length, it would have been obvious to utilize the techniques disclosed in Lutkenhaus in combination with those seen in Kech in order to obtain such results.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Kech’s bus unit (16a) and associated coils (17) with the bus bar arrangement around Kech’s bottom wall portion 6b such that bus bars 13/19 are surrounded by cores 19, bobbins 8, and coils 17 and overlap the coils 17, as claimed) in order to obtain predictable results; those results being a simplified pump motor that simplifies the coil connections while providing a minimal motor thickness.

In regards to Claim 3, rotation of Kech’s impeller (4) causes a fluid to flow between the bottom wall portion of the housing and the rotor (col. 2, lines 47-50 make clear that fluid is present inside the can 6, around the rotor 18, thereby allowing it to flow to the claimed location).
In regards to Claim 4, Kech as modified by Lutkenhaus discloses that the bottom wall portion (6b) includes (i.e. is coupled to) a separating portion (slots/grooves 12) that separates the bus bars (13) from each other in the orthogonal direction (apparent in Fig. 2 of Lutkenhaus).
In regards to Claim 5, Kech as modified by Lutkenhaus discloses that the bottom wall portion (6b) includes (i.e. is coupled to) a regulating portion (slots/grooves 12) that regulates positional displacement of the bus bars (13) in a circumferential direction (apparent in Fig. 2 of Lutkenhaus).
In regards to Claim 6, Kech as modified by Lutkenhaus discloses that the bottom wall portion (6b) includes (i.e. is coupled to) a groove portion (slots/grooves 12) accommodating the bus bars (13) (apparent in Fig. 2 of Lutkenhaus), the groove portion includes: a separating portion (i.e. the axial extents of the grooves 12) that separates the bus bars from each other in the orthogonal direction; and a regulating portion (i.e. the ends of the grooves 12) that regulates a positional displacement of the bus bars in the circumferential direction (apparent in Fig. 2 of Lutkenhaus).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC